Citation Nr: 1009238	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-37 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a right ankle 
disorder, to include as secondary to a bilateral knee 
disorder.

4.  Entitlement to service connection for a left ankle 
disorder, to include as secondary to a bilateral knee 
disorder.

5.  Entitlement to service connection for a vision disorder. 

6.  Entitlement to service connection for a back disorder.

7.  Entitlement to service connection for degenerative 
changes of the cervical spine, claimed as a neck condition.

8.  Entitlement to left arm ulnar neuropathy, claimed as a 
left elbow condition.

9.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Witness


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1695 to June 
1968, with additional service in the Reserves and Tennessee 
National Guard.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 decision rendered by the 
Nashville, Tennessee Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for PTSD and assigned an initial disability rating of 30 
percent, effective from January 24, 2007; and denied service 
connection for bilateral knee and ankle disorders and a 
bilateral eye disorder.

In a December 2008 rating decision, the RO denied service 
connection for a back disorder, degenerative changes of the 
cervical spine claimed as a neck condition; and left arm 
ulnar neuropathy claimed as a left elbow condition.  

The Veteran testified before the undersigned at a video 
conference hearing in August 2009.  A transcript of the 
hearing is of record.  At this hearing, the Veteran submitted 
additional evidence, of which he waived initial RO review and 
consideration.  However, in light of the fact that the claims 
must be remanded for additional development, the RO will have 
an opportunity to review the newly submitted evidence in the 
first instance.  See 38 C.F.R. § 20.1304 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a 
right knee, left knee, right ankle, and left ankle 
conditions.  He also seeks service connection for a back 
disorder, degenerative changes of the cervical spine claimed 
as a neck condition, and left arm ulnar neuropathy claimed as 
a left elbow condition, and a bilateral eye disorder.  
Finally, the Veteran desires a higher initial rating for 
service-connected PTSD.  

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claims so that he is afforded every possible 
consideration.  

Right knee, left knee, right ankle, and left ankle conditions

The Veteran seeks entitlement to service connection for 
disorders of the right and left knees and of the left and 
right ankles.  

On VA medical record forms dated in April 2007, the Veteran 
provided a subjective history of his injuries in service.  He 
reported that his knees began hurting after he returned from 
Vietnam, and worsened in the National Guard as a result of 
climbing in and out of tanks and other military vehicles.  
The Veteran also reported that his ankles began to give him 
trouble after his knees began to go out.  

In August 2008, the Veteran reported that he spent 6 years in 
an Army Reserve Unit in Greenville, Tennessee.  He also 
reported 5 to 6 years of service with the National Guard in 
Greenville, Tennessee as a Scout Section Leader, during which 
time he trained troops in Armored Personnel Carriers (APC's) 
and M48 tanks.  He averred that his knees were injured during 
the National Guard service from climbing in and out of track 
vehicles.  See Statement in Support of Claim, VA Form 21-
4138, dated August 2008.

At his August 2009 hearing, the Veteran testified that while 
stationed in Germany, he fell and broke his arm, and injured 
his knees and ankles at the same time.  He also stated that 
his knee problems were further aggravated by his National 
Guard and Reserve service.

Service treatment records are negative for complaints or 
diagnoses of knee and ankle conditions during active duty.  
However, the Board notes that records from the Veteran's 
periods of service in the Army Reserves and the Tennessee 
National Guard are not of record.  Additional development 
should be undertaken to locate the Veteran's Reserves and 
National Guard service records.  VA's duty to assist is 
heightened when records are in the control of a government 
agency.  Gobber v. Derwinski, 2 Vet. App. 470 (1992).  

The duty to assist under 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4) is triggered when it is necessary to obtain an 
examination to make a decision in the case.  Factors to 
consider in determining whether an examination is necessary 
include whether there is evidence of a current disability, 
and whether there is evidence that the disability may be 
associated with the appellant's military service or another 
service-connected disability, but there is not sufficient 
medical evidence to make a decision on the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran has not been afforded a VA examination for his 
knees and ankles.  In this case, there is a credible report 
of knee and ankle injuries in service and current medical 
evidence of degenerative joint disease of both knees and 
gout- which may or may not be related to the Veteran's 
claimed ankle conditions.  However, the medical evidence does 
not clearly show whether the degenerative joint disease 
and/or gout are related to the reported instances of service.  
Thus, an examination and opinion is necessary to decide the 
claim.  38 C.F.R. § 3.159 (c).

Service connection for an eye disorder  

On the Veteran's June 1965 entrance examination, he was noted 
to have defective vision, corrected to 25/25 in both eyes.  
On further optometric examination, he was found to have 
astigmatism.  A service record dated in February 1966 shows 
the Veteran was observed to have a sty on one of his eyes, 
but he left before being treated.  There is no other 
complaint of eye problems during service.  A physical 
examination at separation from service in June 1968 shows the 
Veteran's eyes were normal.    

A post-service VA treatment note dated in October 2006 shows 
the Veteran reported he had been diagnosed with entropion of 
the right eye by a private eye doctor.  Another treatment 
noted dated in November 2006, shows the Veteran reported a 
three-year history of right eye problems, and a sensation 
that sand was in his right eye.  He stated that this problem 
had gradually worsened to include the left eye.  He also 
complained of bilateral blurry vision.  After an evaluation, 
the diagnoses were entropion, right eye; mild bilateral 
cataracts; and bilateral Drusen.  The Veteran underwent 
surgical repair of the entropion of the right lower lid with 
sutures in December 2006.  In April 2007, he began to 
experience right eye trouble again, and was diagnosed with 
recurrent involutional entropion, status post recent suture 
repair right eye.  He underwent a second surgical entropion 
repair of the right eyelid in July 2007. 

The Veteran contends that his current eye disorder began 
during military service, particularly while in Vietnam and 
that his eye problems have continued since then.  He alleges 
that while in Vietnam, he had to wear goggles, and sand and 
sweat frequently got into his eyes.  The Veteran has not yet 
been afforded a VA examination to evaluate his current eye 
disorder.  See 38 C.F.R. § 3.159 (c).

Service connection for a back disorder, degenerative changes 
of the cervical spine claimed as a neck condition, and left 
arm ulnar neuropathy, claimed as a left elbow condition 

Service connection for a back disorder, degenerative changes 
of the cervical spine claimed as a neck condition, and left 
arm ulnar neuropathy was denied by way of a December 2008 RO 
rating decision.  At the Veteran's video conference hearing 
held on August 27, 2009, he expressed disagreement with the 
rating decision.  A review of the Veterans Appeals Control 
and Locator System (VACOLS) reflects that the Veteran 
submitted a Notice of Disagreement (NOD), which was received 
at the RO on August 28, 2009.  The RO has not yet issued a 
statement of the case (SOC) on these issues.  The failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

Higher initial rating for PTSD

The Veteran was last examined for his service-connected PTSD 
in August 2008.  Although this examination is not necessarily 
stale, at a hearing held before the undersigned in August 
2009, the Veteran and his representative argued that the 
examination findings no longer adequately portrayed the 
extent of the Veteran's symptomatology.  The Veteran and his 
witness testified that since the last examination, his 
medications had significantly increased, he had displayed an 
increase in violent outbursts, and he had not left the house 
in three months.  As such, the Board finds that 
contemporaneous findings are needed.  

Additionally, there may be outstanding and recent VA 
outpatient treatment records which are relevant to the claim 
on appeal, as the Veteran has reported ongoing treatment of 
his PTSD.  VA treatment records in the file are current only 
as of May 2008.  The Board notes that all VA medical 
treatment records of the Veteran are to be considered part of 
the record on appeal since they are within VA's constructive 
possession.  These records must be considered in deciding the 
Veteran's claim.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992); see also 38 C.F.R. § 3.159(c)(2) (2009).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate 
sources to verify the Veteran's dates of 
service with the Reserves and the National 
Guard and to locate the Veteran's service 
records, to include service treatment 
records, from his Reserve and National 
Guard service and associate them with the 
record.  

2.  Obtain and associate with the claims 
file all outstanding VA medical records 
for this Veteran, from May 2008 forward.  
All efforts to obtain these records must 
be fully documented in the claims file.  

3.  Schedule the Veteran for an 
examination to determine the nature and 
etiology of his current right and left 
knee and bilateral ankle conditions, to 
include degenerative joint disease and 
gout.  All indicated tests and studies 
should be conducted.  The claims file must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  

a) The examiner should opine as to whether 
it is as least as likely as not (i.e. a 50 
percent probability) that the Veteran's 
current right and left knee and ankle 
conditions, to include degenerative joint 
disease, are the result of the reported 
incidents of service.  

b) The examiner should also indicate 
whether it is as least as likely as not 
(i.e. a 50 percent probability) that any 
found left and right ankle conditions were 
either caused or aggravated by his right 
and left knee conditions?  The reasons for 
all opinions should be included in the 
examination report.

4.  The Veteran should be scheduled for a 
VA ophthalmologic examination.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  

a) The examiner should determine the 
etiology of the Veteran's currently 
diagnosed recurrent right eye entropion, 
bilateral cataracts, bilateral Drusen, and 
any other eye disorder found.  The 
examiner should state whether they are at 
least as likely as not (i.e. a probability 
of 50 percent or greater) etiologically 
related to the Veteran's service, to 
include but not limited to the Veteran's 
reports of getting sand, debris, and sweat 
trapped in the eyes by wearing goggles 
during service).  

b) Regarding the refractive error that was 
diagnosed upon entrance to service, the 
examiner should indicate whether it is at 
least as likely as not that this 
disability increased in severity beyond 
its normal progression during active 
service, by reason of a superimposed 
injury (reported as having sand, debris, 
and sweat trapped in the eyes by wearing 
goggles during combat service in Vietnam)?  
The examiner should provide a complete 
rationale for any opinion provided.

5.  Provide the Veteran with an SOC on the 
issues of entitlement to service 
connection for a back disorder; 
degenerative changes of the cervical spine 
claimed as a neck condition; and left arm 
ulnar neuropathy claimed as a left elbow 
condition.  Advise him that a substantive 
appeal must be filed in order to perfect 
an appeal on these issues.  

6.  After any additional medical records 
are obtained, schedule the Veteran for a 
VA examination to determine the current 
level of severity of impairment from his 
service-connected PTSD disability.  The 
claims folder, a copy of this Remand, and 
any newly obtained VA treatment records 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination report.  The examiner should 
provide a Global Assessment of Functioning 
(GAF) score, with an explanation of the 
numeric code assigned.  The examiner 
should also discuss the functional 
impairment resulting from PTSD.  To the 
extent that any other psychiatric disorder 
is diagnosed, the examiner should indicate 
whether the condition is related to the 
PTSD and, if not, disassociate the 
symptoms from those attributable to PTSD, 
if possible.

7.  After assuring that the development 
directed above is complete, readjudicate 
the claims on appeal.  If any benefit 
sought remains denied the Veteran should 
be issued an SSOC which addresses actions 
taken since the issuance of the last SSOC 
and given the opportunity to respond, and 
the claim should thereafter be returned to 
the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

 
